December 7, 1923. The opinion of the Court was delivered by
The appellant was indicted and convicted for violation of the prohibition law (Cr. Code 1922, §§ 820-888) on two counts, and the sentence was that he serve four months at hard labor.
The two counts in the indictment, the charge of his Honor, the presiding Judge, and the appellant's exceptions will be reported.
The exceptions will be considered in their regular order.
First Exception: Section 6 of the Rules of the Supreme Court contains these provisions:
"Each exception must contain a concise statement of one proposition of law or fact, which this Court is asked to review. * * * The exceptions should not be long or argumentative in form."
Waiving the question whether this exception was in proper form, it cannot be sustained, for the reason that *Page 465 
even if there was error, it has not been made to appear that it was prejudicial.
Second Exception: The case of State v. Prater, 59 S.C. 271;37 S.E., 933, is conclusive of the question presented by this exception, as it shows that the allegation of a violation of the law on a particular day did not prevent the State from introducing testimony to prove the violation on some other day, unless time was of the essence of the offense, which it was not in the present case.
Third Exception: What has already been said in considering the other exceptions is conclusive of the question raised by this exception.
Appeal dismissed.